                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

TAMMIE HILL and DANIEL HILL,                        )
                                                    )
                  Plaintiffs                        )
                                                    )
v.                                                  )       CIVIL ACTION NO.
                                                    )       3:17-CV-00678
                                                    )
WINNEBAGO INDUSTRIES, INC.,                         )       JURY TRIAL DEMANDED
                                                    )
                  Defendant                         )


  MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION IN LIMINE
   TO EXCLUDE THE TESTIMONY OF PLAINTIFFS’ EXPERT, DENNIS BAILEY
______________________________________________________________________________

        Comes now the Defendant, Winnebago Industries, Inc., by and through counsel, pursuant

to Rules 104(a) and 702 of the Federal Rules of Evidence and Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), and submits this Memorandum of Law in Support of

Defendant’s Daubert Motion to Exclude Testimony of Plaintiffs’ Expert, Dennis Bailey. As

grounds for this Motion, the Defendant would show as follows:

                                   I.      INTRODUCTION

        In this matter, Plaintiffs’ allege their purchase of a “defective” RV and subsequent

unsuccessful repairs made by Winnebago’s authorized dealer, Camping World, violate the Magnuson

Moss Warranty Act (“MMWA”) and/or breach the Limited Warranty provided by Winnebago.

Winnebago denies that it breached the MMWA or the Limited Warranty.

        Plaintiffs contend the appropriate measure of damages is difference between the purchase

price of the RV and the value of the RV on the date of purchase assuming that all alleged defects

were present at the time of purchase. Plaintiffs intend to offer the testimony of Dennis Bailey as




{05714131.DOCX}
     Case 3:17-cv-00678 Document 53 Filed 11/16/18 Page 1 of 12 PageID #: 1124
a means to establish the value of the RV on the date of purchase with consideration given to each

and every alleged defect on the RV, regardless of when the defect was discovered or whether

proper notice was given to Winnebago concerning those defects.

        In this Motion, the Court is asked to consider whether Plaintiffs’ sole disclosed expert,

Dennis Bailey, is qualified to provide expert testimony in this case and to determine whether his

expert conclusions are based upon reliable methodology.           Stated succinctly, Mr. Bailey’s

willingness to proffer unsupported opinions and his inability to articulate the basis for the same,

among other factors, should warrant disqualifying him as an expert witness. Mr. Bailey’s own

testimony, not to mention his expert report attached hereto as Exhibit 1, all lead to the inescapable

conclusion that his unsupported testimony will only confuse the issues at hand and will be of no

assistance to the trier of fact.

        Mr. Bailey’s opinions should be excluded for the following reasons:

        1.        Mr. Bailey is not qualified to offer an expert opinion on the appraisal of the RV;
                  and

        2.        The methodology employed by Mr. Bailey to appraise the value of the RV is
                  unreliable.

        II.       STANDARD FOR ADMISSIBILITY OF EXPERT’S OPI NION

        Plaintiffs, as proponent of the expert evidence of Dennis Bailey, have the burden to

establish that their expert’s opinions are admissible. See Federal Rule of Evidence 104(a).

Defendant acknowledges that in determining whether to admit expert testimony, it is “broadly

accepted that the district court has considerable leeway.” Baker v. Chevron U.S.A., Inc., 533 F.

App’x 509, 520 (6th Cir. 2013) (internal citations omitted).

        When faced with a proffer of expert testimony, a trial court’s role is to make a preliminary

determination as to whether the testimony is admissible. Rolen v. Hansen Beverage Co., 193 F.

App’x 468, 472 (6th Cir. 2006). “This entails a preliminary assessment of whether the reasoning


{05714131.DOCX}
   Case 3:17-cv-00678 Document 53 Filed 11/16/18 Page 2 of 12 PageID #: 1125
or methodology underlying the testimony is scientifically valid and of whether that reasoning or

methodology properly can be applied to the facts in issue.”              Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 592–93 (1993). Codifying the Supreme Court’s decision in

Daubert, Federal Rule of Evidence 702 provides as follows:

        A witness who is qualified as an expert by knowledge, skill, experience, training, or
        education may testify in the form of an opinion or otherwise if:

            (a) the expert's scientific, technical, or other specialized knowledge will help the trier
                of fact to understand the evidence or to determine a fact in issue;

            (b) the testimony is based on sufficient facts or data;

            (c) the testimony is the product of reliable principles and methods; and

            (d) the expert has reliably applied the principles and methods to the facts of the case.

Fed. R. Evid. 702 (West 2011).

        To evaluate whether the methods and principles are reliable, Daubert suggests that courts

look at the following factors:

        (1) whether the theory, conclusion, or technique has been tested or is testable; (2)
        whether it has been published or subjected to peer review; (3) whether it has a
        potential or known error rate; and (4) whether the theory, conclusion, or technique
        enjoys general acceptance within the relevant scientific community.

U.S. v. Roberts, 830 F. Supp. 2d 372, 377 (M.D. Tenn. 2011) (citing Daubert, 509 U.S. at 593–

94; Nelson v. Tenn. Gas Pipeline Co., 243 F.3d 244, 251 n.5 (6th Cir. 2001)).

        In construing the requirements of Rule 702, the United States Supreme Court has held that

in order to qualify as “scientific knowledge,” “an inference or assertion must be derived by the

scientific method and proposed testimony must be supported by appropriate validation, i.e., ‘good

grounds’ based on what is known.” U.S. v. Pollard, 128 F.Supp.2d 1104, 1107-1108 (E.D. Tenn.

2001) (citing Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 590 (1993). In other

words, “the word ‘knowledge’ connotes more than subjective belief or unsupported speculation.”



{05714131.DOCX}
   Case 3:17-cv-00678 Document 53 Filed 11/16/18 Page 3 of 12 PageID #: 1126
Pollard, 128 F. Supp.2d. at 1107 (citing Turpin v. Merrell Dow Pharmaceuticals, Inc., 959 F.2d

1349, 1352 (6th Cir.1992)). Therefore, testimony of an expert must be accompanied by a sufficient

factual foundation before it can be submitted to the jury. Elcock v Kmart Corp., 233 F.3d 734,

754 (3d Cir. 2000) (citing Gumbs v. International Harvester, Inc., 718 F.2d 88, 98 (3d Cir. 1983)).

        In short, “[a]n expert who presents testimony must employ in the courtroom the same level

of intellectual rigor that characterizes the practice of an expert in the relevant field.” Best v. Lowe's

Home Centers, Inc., 563 F.3d 171, 176 (6th Cir. 2009) (citing Kumho Tire Co. v. Carmichael, 526

U.S. 137, 152, (1999). Further, unfair prejudice exists where there is danger that the evidence will

be given undue weight by the trier of fact. Taylor v. Mobley, 760 N.W.2d 234, 238-239 (Mich.

App. 2008).

        The Sixth Circuit has observed that “[t]he party seeking to have the testimony admitted

bears that burden of showing ‘that the expert's findings are based on sound science, and this will

require some objective, independent validation of the expert's methodology.’” Pollard, 128 F.

Supp.2d at 1108 (quoting Smelser v. Norfolk Southern Railway Co., 105 F.3d 299, 303 (6th Cir.)

cert. denied, 522 U.S. 817 (1997)). Accordingly, an expert’s testimony regarding a personal, rather

than scientific opinion, is inadmissible. Turpin, 959 F.2d at, 1360 (citing Fed. R. Evid. 703;

Viterbo v. Dow Chem. Co., 826 F.2d 420, 423-24 (5th Cir.1987).

                          III.    GROUNDS FOR DISQUALIFICATION

        As explained in detail below, Mr. Bailey’s is pretending to be an expert as it relates to the

appraisal value of the RV at a certain point in time. He is merely giving his personal opinion.

Pursuant to Daubert, to be a true expert whose opinions are worthy of admissibility and credibility

in a valuation controversy, the expert’s work must be: Qualified – expert must be qualified to state

the opinion offered.     Relevant – testimony must be sufficiently tied to the facts of the case.




{05714131.DOCX}
   Case 3:17-cv-00678 Document 53 Filed 11/16/18 Page 4 of 12 PageID #: 1127
Reliable – testimony must be grounded in the accepted technical method. Mr. Bailey’s opinions

do not meet the standards outlined above. Accordingly, his testimony should be excluded.

        A.        Dennis Bailey Lacks Formal Education, Scientific Training, and Study to
                  Provide Competent Expert Testimony in this Matter.

        The Court must find the proffered expert evidence to be relevant to the case at hand for it

to be admissible. In order for the evidence to be relevant, which by definition in Fed. R. Evid. 702

will “assist the trier of fact” to understand evidence or determine a fact in issue, the Court should

scrutinize whether the purported expert’s qualifications “provide a foundation for a witness to

answer a specific question” at issue in the case. Smelser v. Norfolk S. Ry., 105 F.3d at 303 (6th Cir.

1997). Such qualifications must be related to the subject matter of the purported expert’s proposed

testimony. Id.

         In this matter, Mr. Bailey’s assignment was “to investigate defects” present on the RV and

to “try to find the cause of the problem.” (See Exhibit 2 – Deposition of Dennis Bailey at p. 23, l.

16-17 and p. 25, l. 4-5). On February 6, 2018, approximately one year after the Limited Warranty

for the RV expired, Mr. Bailey inspected the RV for such defects and, thereafter, rendered a 36-

page report of his findings titled “Independent RV Investigation Report of Alleged Manufacturer

Defects & Appraisal of Value as Determined on the Day of Purchase Considering Past and Present

Issues.” (See Exhibit 1). In addition to noting additional defects that were previously unknown

to Winnebago, Mr. Bailey provided his opinion “on the past work orders and valuation issues.”

(Id. at p. 3).

        Mr. Bailey’s qualifications are listed in his Curriculum Vitae in Exhibit 1 to his report. (Id.

at p. 35). His CV demonstrates that his formal education is very limited. Indeed, Mr. Bailey

graduated high school and attended one year of college at Ferris State College, where he studied

“the basics.” (Exhibit 2 at p. 25, l. 15 – p. 26, l. 4). After leaving college, he went on to professional



{05714131.DOCX}
   Case 3:17-cv-00678 Document 53 Filed 11/16/18 Page 5 of 12 PageID #: 1128
umpire school for baseball. (Id) Thereafter, in 1983, he began working in the RV industry for his

family owned business. (Id. at p. 26, l. 14-19) Since that time, he has been employed in the

industry with various RV establishments either as a service technician or in sales. (Id. at p. 27, l.2

– p. 28, l. 14).

        In 2005, Mr. Bailey began working for RV/Marine Forensic Investigations & Appraisals

of America, LLC, a company owned by his brother, Tom Bailey. (Id. at p. 28, l. 15-19). In that

business, Mr. Bailey works as a “consultant” and “RV investigator.” (Id. at p. 31, l. 9-19). Mr.

Bailey testified that he has performed only 10-15 investigations on RVs since 2005. (Id. at p. 31,

l. 25 – p. 32, l. 8). To perform an investigation, Mr. Bailey inspects the RV for defects, takes

pictures, and consults with his brother concerning his findings. (Id. at p.31, l. 17-19). At no time

has Mr. Bailey provided additional licenses, certification, or qualifications that support his

assertion that he is an “expert” in RV appraisal or evaluation aside from his 13 years’ experience

working under and reporting to his brother.

        Furthermore, until this case, Mr. Bailey has never been a specially retained expert for the

purposes of providing an opinion on the appraisal value of an RV. (Id. at p. 29, l. 6-10). Indeed,

when he was deposed in this matter, it was the first time he had ever given a deposition in the

capacity of an expert witness. (Id. at p. 19, l. 5-10). In other words, this will be the first Court to

actually pass upon the qualifications of Mr. Bailey as a retained expert as contemplated by the

Federal Rules of Evidence.

        As is evident from his CV, Mr. Bailey has never pursued a degree in any field of study

relevant to his opinions concerning appraisal values of an RV. (Exhibit 1 at p. 35-36). While the

list of his courses completed and certifications is long, absent from that list is anything to do with




{05714131.DOCX}
   Case 3:17-cv-00678 Document 53 Filed 11/16/18 Page 6 of 12 PageID #: 1129
appraising an RV; but rather, these certifications all have to do with testing, diagnosing, and

resolving problems that exist on an RV.

        It was evident from his deposition testimony that Mr. Bailey is simply an investigator and

not a qualified expert in the field of valuation. At one point in the deposition he was not even sure

if he had given an expert opinion in the case. (Exhibit 2, p. 43, l. 8-11). When asked what his

expertise was, Mr. Bailey humbly responded “[e]ducation, expertise, knowledge and training,”

almost as if he had been spoon fed that response. (Id. at p. 23, l. 2-4). Indeed, Mr. Bailey continued

to refer to his expert qualifications as “education, expertise, knowledge and training” throughout

his deposition; however, Mr. Bailey was never able to describe what about those areas allowed

him to properly assess the value of an RV.        Despite his education, knowledge, and training

described above and by Mr. Bailey own testimony, he is not a qualified witness to give an appraisal

of the RV at issue.

        B. The Methodology Employed by Mr. Bailey to Appraise the Value of the RV is
           Unreliable.

        Mr. Bailey has provided no scientific support for the methodology he employed in

developing his opinion as to the appraisal value of the RV. Indeed, Mr. Bailey makes no effort in

his report to explain the methodology he used to determine the appraisal value. Furthermore, he

could not adequately explain his own methodology during his deposition; but rather, he testified

that he was mainly using his experience in the RV industry as a guide to his appraisal (Id. at p.

182, l. 25- p. 183, l. 3).   This type of subjective and unsupported opinion is precisely what is

prohibited by Daubert and its progeny.

        For example, Mr. Bailey begins his discussion of his “Fair Market Value Determination”

on page 29 of his report. (Exhibit 1 at p. 29). Interestingly, his report indicates that he was asked

to make two separate determinations. (Id. at p. 29-30). However, when deposed, he conceded that



{05714131.DOCX}
   Case 3:17-cv-00678 Document 53 Filed 11/16/18 Page 7 of 12 PageID #: 1130
he only performed one determination. Indeed, Mr. Bailey gave no consideration to the price at

which the property would change hands between a willing buyer and willing seller with knowledge

of all relevant facts. Instead, he focused his analysis on the following:

        The fair market value as if you consider determining actual damages, if any,
        sustained by Daniel and Tammie Hill from any breach of contract or warranty, the
        measure of those damages is the difference at the time and place of acceptance
        between the value of the goods accepted and the value they would have had if they
        had been warranted, unless special circumstances show proximate damages of a
        different amount.

(Id. at p. 30).

        On page 33 of his report, Mr. Bailey discusses the methodology he “followed in conducting

his valuation determination.” (Id. at p. 33). Mr. Bailey lists twenty-one (21) topics that he claims

to have “followed” in reaching his conclusion. It became clear during his deposition testimony that

this was merely a list of topics – not a methodology – and certainly not one that amounts to “good

science.” (Id.) Importantly, Mr. Bailey conceded that he did not consider several of the topics

which comprise his “methodology” when evaluating the RV at issue. For example, Mr. Bailey

could not even describe what he meant by “Options” which appears in his list of topics. (Exhibit

2, p. 169, l. 13 – p. 170, l. 6).   He did not consider “estimate cost of repairs” as a part of his

evaluation. (Id. at p. 181, l. 25 – p. 182, l. 5). He did not consult with any other RV dealers on

the appraisal value of the RV. (Id. at p. 182, l. 6-7)     He could not explain, at the time of his

deposition, how the “diminished inherent value” or depreciation factored into his methodology.

(Id. at p. 179, l. 11-24). He claims that he considered the NADA or Blue Book values of the RV,

but he could not remember at one point what affect they had on his opinion; however, he later

testified that they did not factor into his opinion. (Id. at p. 177, l. 9-18; p. 182, l. 9-12). He did

not consider any other expert reports as a part of his evaluation. (Id. at p. 182, l. 13-17).   He did

not consult any written standards on how to appraise an RV. (Id. at p. 189, l. 2-4). Certainly, at



{05714131.DOCX}
   Case 3:17-cv-00678 Document 53 Filed 11/16/18 Page 8 of 12 PageID #: 1131
minimum, Mr. Bailey’s failure to follow his own self-proclaimed “methodology” cannot constitute

“good science” for the purpose of establishing an expert opinion.

        In a persuasive case, the United States District Court for the District of New Jersey

excluded the testimony of the Plaintiff’s valuation expert finding that his report and proposed

testimony lacked a discernable methodology. The Court was particularly alarmed by the fact that

the expert failed to consider two of the four factors set forth in his own methodology. Specifically,

the Court found that the expert failed to consider the cost of repairs had the problems not been

covered under the warranty as well as what it would cost to fix a certain defect. The Court held

that “[a] basic requirement under Daubert is that the methodology followed is capable of being

replicated. Here, the methodology was not followed by [the expert] and thus cannot be replicated.”

Smith v. Freightliner, LLC, 239 F.R.D. 390 at 9 (U.S. Dist. Ct. – N.J. 2006). Much like the expert

in Smith, Mr. Bailey has not followed or considered portions of his own methodology; therefore,

his methods cannot be replicated and are not reliable.

        In addition, Mr. Bailey could not assign a weight given to each of the topics that make up

his methodology. Rather, he states that the weight of each of the factors considered is based upon

his “default” qualification of 35 years of experience. In Mike’s Train House, Inc. v. Lionel, LLC,

472 F.3d 398 (6th Cir. 2007), the Court excluded the expert opinion in part because the expert

“arbitrarily determined” how much significance to assign to each of the criteria in the expert’s

methodology.

        It is clear that Mr. Bailey has created his own methodology for the purposes of this

litigation – based solely on his 35 years of experience as a service technician and sales

representative. The methodology has not been peer reviewed. Mr. Bailey has never tested the

accuracy of his own methodology; and therefore, he does not know his methodology’s rate of error.




{05714131.DOCX}
   Case 3:17-cv-00678 Document 53 Filed 11/16/18 Page 9 of 12 PageID #: 1132
In Stein, the Court found that the expert had created a methodology for the sole purpose of

litigation. The Court stated that the Sixth Circuit has “been suspicious of methodologies created

for the purpose of litigation, because ‘expert witnesses are not necessarily always unbiased

scientists.’ Other courts, too, have considered whether an expert's testimony relates to matters

growing naturally and directly out of their own research, or whether the expert's testimony has

been developed for the purposes of litigation. See, e.g., Daubert v. Merrell Dow Pharms., Inc., 43

F.3d 1311, 1317 (9th Cir. 1995) (noting that this is a "very significant fact to be considered").

(internal citations omitted).   The fact that the methodology was created for the purposes of

litigation further supported the Court’s conclusion in Stein that the expert’s testimony was not

reliable under Daubert. The same conclusion should be reached in this case.

        Not surprisingly, Mr. Bailey seems to have employed another methodology aside from

giving consideration to the twenty-one topics listed in his report. Indeed, Mr. Bailey testified that

as a part of his assignment he was valuing the defects that he found during his site visit on February

6, 2018 that may not have been previously discovered or reported to Winnebago. (Exhibit 2, p.

140, l. 16 – p. 142, l. 16). He even testified that he would have to combine the value of each

defect to come up with a total value for purposes of appraising the RV. (Id.). However, when

asked to put a value on each individual defect he found, he consistently said “I don’t know.” (Id.).

        Mr. Bailey’s report and testimony are completely devoid of any scientific support for his

self-derived methodology for appraising the RV. In fact, there is no indication that Mr. Bailey’s

report or testimony reflect any scientific knowledge, that his findings were derived from any

scientific method, or that his opinions amount to good science. Rather, he attempts to pass off his

conclusions as expert opinions simply by listing a number of topics that one might consider




{05714131.DOCX}
  Case 3:17-cv-00678 Document 53 Filed 11/16/18 Page 10 of 12 PageID #: 1133
relevant to appraising an RV. The troubling part is that Mr. Bailey did not even consider portions

of his own methodology. For this reason alone, his testimony should be excluded.

                                          CONCLUSION

        Plaintiffs’ retention of Dennis Bailey to serve as an expert on the issue of appraisal value

of the RV serves to illustrate the random, shotgun approach Plaintiffs have taken in this warranty

case. Plaintiffs are unable to demonstrate that Mr. Bailey is qualified to given an expert opinion

in this case. Even if he was somehow qualified to do so, his chosen methodologies – some of

which he failed to even consider - fail to present legal or factual support that renders his opinions

credible in this case. Mr. Bailey’s opinions in this case amount to nothing more than a guess as to

what the value of the RV may be at a certain point in time and, as such, should be excluded as this

type of speculation would only serve to confuse, rather than assist, the trier of fact.

                                               Respectfully submitted,

                                               LEITNER, WILLIAMS, DOOLEY
                                               & NAPOLITAN, PLLC

                                               BY: /s/ Benjamin T. Reese____________
                                               BENJAMIN T. REESE, TN BPR: 023847
                                               KALEY P. BELL, TN BPR: 033482
                                               Attorneys for Winnebago Industries, Inc.
                                               Tallan Building – 5th Floor
                                               200 West Martin Luther King Boulevard
                                               Chattanooga, TN 37402
                                               Telephone: (423) 424-3919
                                               Facsimile: (423) 308-0919




{05714131.DOCX}
  Case 3:17-cv-00678 Document 53 Filed 11/16/18 Page 11 of 12 PageID #: 1134
                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 16, 2018, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt. All other parties will be served by regular
U.S. Mail. Parties may access this filing through the Court’s electronic filing system.

        Ronald L. Burdge
        8250 Washington Village Drive
        Dayton, Ohio 45458-1850
        Ron@BurdgeLaw.com

        Brent S. Snyder
        2125 Middlebrook Pike
        Knoxville, TN 37921
        Brentsnyder77@gmail.com


                                       BY:     /s/ Benjamin T. Reese______
                                               BENJAMIN T. REESE
                                               TN BPR: 023847




{05714131.DOCX}
  Case 3:17-cv-00678 Document 53 Filed 11/16/18 Page 12 of 12 PageID #: 1135
